Citation Nr: 1502375	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable disability rating for hemorrhoids.

2.  Entitlement to service connection for hypertension, to include as due to service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Hemorrhoids

The record shows that the Veteran last underwent VA examination in connection with his increased rating claim for hemorrhoids in May 2011.  In a November 2014 written statement, the Veteran's representative asserted that the Veteran's condition had worsened since the May 2011 examination and requested a new VA examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  Additionally, the Court has held that when evaluating disabilities that are subject to periodic exacerbations or outbreaks, such as hemorrhoids, an examination should be scheduled during such an exacerbation.  See Ardison v. Brown, 2 Vet. App. 405 (1994).  As the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected hemorrhoids.

Hypertension 

The Veteran asserts that he is currently diagnosed with hypertension as a result of in-service stress.  In a September 2011 letter, the Veteran's private physician stated that he had diagnosed hypertension and that it was likely the result of stress during the Veteran's active military service.  The Board finds that this medical opinion is inadequate for the purpose of determining service connection because it lacks sufficient rationale.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Veteran underwent VA examination in connection with his service connection claim for hypertension in December 2011.  In the examination report, the VA examiner opined that any hypertension was less likely than not related to his active duty service.  The VA examiner noted that the Veteran had not been treated for any stress-related conditions in service and that hypertension had not been diagnosed until 2011, 24 years after the Veteran left active duty service.  However, in a May 2012 written statement, the Veteran asserted that his service-connected hemorrhoids, for which he was treated in service, are a stress-related condition and may be related to his current hypertension.  As a result, the Board finds remand is warranted in order to obtain an additional examination and opinion addressing the multiple theories of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected hemorrhoids.  The examination should be scheduled during a flare-up of this condition, which is likely to occur at short notice.  All appropriate steps should be taken to give notice to the examining facility of the unusual requirements of this case and to communicate with the Veteran to determine when a flare-up occurs.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the private treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's hemorrhoids in accordance with VA rating criteria.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension began in service, was caused by service, or is otherwise related to service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested to a compensable degree within one year of service.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension was caused or aggravated by the Veteran's service-connected hemorrhoids.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claims of entitlement to a compensable disability rating for hemorrhoids and entitlement to service connection for hypertension, to include as due to service-connected hemorrhoids.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




